 

Exhibit 10.47

 



SEVERANCE AGREEMENT

 

AND GENERAL RELEASE OF ALL CLAIMS

 

to:Todd Bankofier

FROM:Sachin Barot, on behalf of AudioEye, Inc.

SUBJECT:Severance Agreement and General Release of All Claims

DATE:January 17, 2020

 

 

Your last day of employment with AudioEye, Inc. (“AudioEye”) is January 17, 2020
(the “Termination Date”). AudioEye generally does not provide employees with
unearned compensation upon their separation from employment. Ordinarily,
therefore, you would not be entitled to any pay in addition to what you have
earned and what is specified in and being paid to you under your September 16,
2019 your Second Amended and Restated Executive Employment Agreement
(“Employment Agreement”). But under the circumstances, where AudioEye has made
the business decision to lay off multiple employees, AudioEye has decided to
offer you certain additional compensation (“Severance Payment”) beyond the
severance compensation that is provided for in Paragraph 6 of your Employment
Agreement, subject to the terms of this Severance Agreement and General Release
of All Claims (“Agreement”).

 

1.                   Severance Payment. If you sign and return this Agreement to
me within 45 days after you receive it, then, in addition to paying you the
severance compensation that is provided for in Paragraph 6 of your Employment
Agreement, and commissions that would have become earned and payable under your
Employment Agreement had you been employed with AudioEye through January 31,
2020, AudioEye also will pay you a Severance Payment of $25,000, less taxes and
applicable deductions. This $25,000 will be paid on AudioEye’s next regular pay
date that occurs at least 10 business days after you have returned the signed
Agreement and the revocation period, as addressed in Section 10 below, expires.

 

2.                  General Release of All Claims. In exchange for the Severance
Payment, you agree to waive and release any and all claims to relief from
AudioEye and its affiliated entities, and their respective current and former
officers, directors, stockholders, employees, owners, partners, members,
parents, affiliates, subsidiaries, divisions, related entities, agents,
attorneys, and insurers, (collectively, the “Released Parties”), including
without limitation, any and all claims, demands, liabilities, obligations,
causes, and causes of action of whatever kind or nature, whether known or
unknown, past or present, suspected or unsuspected including, without
limitation, those that arise out of or that relate to: your employment with
AudioEye; the termination of your employment with AudioEye; all statements or
actions of the Released Parties; all claims that arise under the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the Arizona
Employment Protection Act, and the Arizona Civil Rights Act; all claims for
wrongful discharge; all claims for retaliation; all claims for breach of any
implied or express contract; all claims for intentional or negligent infliction
of emotional distress; all claims for defamation; all claims for relief or other
benefits under any federal, state, or local statute, ordinance, regulation, or
rule of decision; all claims for benefits, wages, bonuses, commissions,
compensation, expense reimbursements, disbursements, renewals, severance pay,
attorneys’ fees, liquidated damages, punitive damages, and costs; and all other
known and unknown claims (collectively, the “Released Claims”).

 



 

 

 

The Released Claims do not include a release of any claims or rights that cannot
be waived by law. Also excluded from the Released Claims is your right to file:
(i) a lawsuit to challenge the effectiveness of a release of claims under the
ADEA pursuant to the Older Workers Benefit Protection Act, or (ii) a charge
filed with an administrative agency, but you acknowledge and agree that you
cannot recover any monetary or injunctive relief pursuant to such charge.

 

It is important for you to understand that if you sign this Agreement, you will
be releasing legal claims, whether those claims are valid or not.

 

3.                  Non-Disclosure of Confidential Information. In exchange for
the Severance Payment, you further agree that you will not directly or
indirectly disclose to anyone, or use for your own benefit or the benefit of
anyone other than the AudioEye, any “Company Confidential Information” that you
have received through your employment with AudioEye, until such time as such
Company Confidential Information becomes generally disclosed or known, or
readily ascertainable by proper means, by persons unrelated to AudioEye. Company
Confidential Information means confidential, proprietary information or trade
secrets of the Released Parties, including without limitation the following: (i)
client and vendor and potential client and vendor lists and information; (ii)
worker, employee, and independent contractor lists and information; (iii)
AudioEye’s internal practices and procedures; (iv) strategic planning,
development, purchasing, finance, sales, marketing, personnel, promotion,
distribution, and business activities; (v) passwords, source code, computer
programs, formulae, tools, and systems; (vi) AudioEye’s past and present
research; (vii) all other information that you have a reasonable basis to
consider confidential or that is treated by AudioEye as confidential; and (viii)
all information having independent economic value to AudioEye that is not
generally disclosed or known to, and not readily ascertainable by proper means
by, persons who can obtain economic value from its disclosure or use, whether or
not the information is specifically marked as confidential on its face.

 

You further agree that, if it appears that you will be compelled by law or
judicial process to disclose any Company Confidential Information, then you will
notify AudioEye in writing immediately upon your receipt of a subpoena or other
legal process.

 

Notwithstanding the above or any provision of this Agreement or any other
agreement executed by you to the contrary, there shall be no restriction on your
ability to (a) report violations of any law or regulation; (b) provide truthful
testimony or information pursuant to subpoena, court order, or similar legal
process; (c) provide truthful information to government or regulatory agencies;
or (d) otherwise engage in whistleblower activity protected by the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or any rules or regulations issued
thereunder, including, without limitation, Exchange Act Rule 21F-17. In
addition, 18 U.S.C. § 1833(b) provides, in part: “(1) An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. ….
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.” Nothing in this Agreement, any other agreement executed by you, or any
AudioEye policy is intended to conflict with this statutory protection.

 



 2 

 

 

4.                  Injunctive Relief. You agree that damages alone cannot
compensate AudioEye in the event of a violation of Section 3 and that, if such
violation should occur, injunctive relief will be essential for the protection
of AudioEye and its successors and assigns. Accordingly, you agree that, in the
event you violate or breach or threaten to violate or breach any of the
provisions of Section 3, then AudioEye will be entitled to obtain injunctive
relief against you, in addition to such further or other relief as may be
available at equity or law. Obtainment of an injunction by AudioEye will not be
considered an election of remedies or a waiver of any right to assert any other
remedies that AudioEye has at law or in equity, including but not limited to
AudioEye’s right to recover the Severance Payment, and to collect actual,
statutory, and exemplary damages. No waiver of any breach or violation shall be
implied from forbearance or failure by AudioEye to take action.

 

5.                  Non-Admission. There is no implication or admission of
liability or wrongdoing by AudioEye or the Released Parties with respect to any
and all matters related to your employment or the cessation of that employment,
nor may this Agreement be considered as an admission by AudioEye of any
liability or violation of law.

 

6.                  Governing Law. This Agreement and all questions relating to
its validity, interpretation, performance, and enforcement, will be governed by
and construed in accordance with the internal laws, and not the law of
conflicts, of the State of Arizona. Maricopa County Arizona Superior Court and
the United States District Court for the District of Arizona will have exclusive
jurisdiction concerning the matters addressed in this Agreement and covering any
other disputes between you and AudioEye.

 

7.                  Attorneys’ Fees. The prevailing party in any litigation to
enforce this Agreement will recover all of such party’s reasonable costs,
expenses, and attorneys’ fees from the other party.

 

8.                  Entire Agreement. Neither party has made any
representations, warranties, inducements nor oral agreements except as expressly
set forth in this Agreement. This Agreement, including the attached Exhibit “A”
notice regarding Separation Information with the job titles and ages of all
individuals eligible or selected for the layoff and the ages of all individuals
in the same job classification or organizational unit who are not eligible or
selected for the layoff, represents the entire agreement of the parties with
respect to its subject matter, and this Agreement revokes and supersedes all
agreements previously entered into by the parties with respect to the subject
matter, except that nothing herein will supersede or preempt the post-employment
rights and obligations in (i) your Employment Agreement, (ii) the Equity
Agreements (as defined below), (iii) the AudioEye, Inc. Amended and Restated
Insider Trading Policy, or (iv) the Employee Confidentiality and Invention
Policy . In the event of a direct conflict between the terms of this Agreement
and those agreements, then the terms of this Agreement will control.

 



 3 

 

 

The parties may not change, modify, or rescind this Agreement except in a
writing, signed by both parties. Any attempt at oral modification of this
Agreement shall be void and of no effect.

 

The attached Exhibit “B” sets forth any and all stock options, restricted stock
units and any other rights to purchase capital stock or other securities of
AudioEye which have been previously issued to you and which are outstanding
immediately prior to the termination of your employment with AudioEye
(collectively, the “Equity Rights”). Except as expressly provided in Exhibit
“B,” nothing in this Agreement shall alter or affect (i) any of such outstanding
Equity Rights or the agreements pursuant to which they were issued
(collectively, the “Equity Agreements”), (ii) Employee’s rights or
responsibilities with respect thereto, or (iii) AudioEye’s rights with respect
thereto.

 

9.                  Severability. The provisions of this Agreement are
severable, and if any one or more of these provisions are held to be invalid or
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provisions will be binding and enforceable.

 

10.               Time to Consider and Revoke. You may take 45 calendar days
from your receipt of this Agreement to accept and sign the Agreement. You also
have the right to revoke this Agreement for any reason within seven calendar
days after you have signed it by email delivery of a written notice of
revocation to me. You further acknowledge that you understand that the Agreement
will not become effective or enforceable unless and until you have not revoked
it by email delivery of a written notice of revocation to me, and the applicable
revocation period has expired.

 

11.                Acknowledgment. You acknowledge and agree that: (1) AudioEye
has not made any promises, covenants, representations, or warranties to you or
anyone else other than those explicitly set forth in this Agreement, and further
acknowledge and agree that you have not received, relied upon, or been induced,
coerced, or unduly influenced to enter into this Agreement by any statements,
promises, covenants, or representations other than the ones set forth in this
Agreement; (2) you have been given a reasonable period of time to consider this
Agreement; (3) you have had the opportunity to consult with and be advised by
legal counsel, and have had the opportunity to make whatever investigation or
inquiry that you might have deemed necessary or desirable in connection with the
subject matter of this Agreement prior to its execution; (4) this Agreement is
written in a manner understandable to you, and you have read and understood all
sections and paragraphs of this Agreement; (5) you have relied on your own
judgment and the advice of your attorneys (if you have consulted with legal
counsel) regarding the consideration for and the terms of this Agreement; and
(6) you have executed this Agreement voluntarily, on the advice of counsel (if
you have consulted with legal counsel), and with full knowledge and
understanding of its contents.

 



 4 

 

 

This offer made in this Agreement is effective only until 5:00 p.m. on the 46th
day after you receive it. If you decide to accept the Severance Payment, please
sign and date this Agreement where indicated below, and return it to me before
that time, by email at sbarot@audioeye.com. If you do not accept the offer by
that time, then the offer of the Severance Payment will be withdrawn.

 

AGREED to this 21st day of January, 2020.

 

Todd Bankofier

 

/s/ Todd Bankofier

 

AGREED to this 21st day of January, 2020.

 

AUDIOEYE, INC.

 

By: /s/ Sachin Barot

 

Print Name: Sachin Barot

 

Title: Chief Financial Officer      

 



 5 

 

 

EXHIBIT A

 

SEPARATION INFORMATION

PURSUANT TO OLDER WORKERS BENEFIT PROTECTION ACT

 

1.Decisional Unit

 

The group of employees from which layoff and retention decisions were made:

 

Enterprise Sales Team

 

2.Eligibility Factors

 

Factors considered in making layoff and retention decisions within the
Decisional Unit:

 

These sales team members underperformed their sales targets last year, and
AudioEye is consolidating its direct sales force in the locations of its
existing corporate offices, with the exception of one sales person who is
focusing primarily on accounts within the State of California.

 

3.Time Limit

 

A separation and release agreement must be signed and returned within 45 days
after receipt by the employee, and the employee may revoke the agreement within
7 days after signing.

 

4.Individual Data

 

(a)Job titles and ages of those selected for layoff from the Decisional Unit:

  Account Executive 58   Account Executive 51   Chief Revenue Officer 60   VP of
Kiosk Sales 50





 

(b)Job titles and ages of those not selected for layoff from the Decisional
Unit:

  Sales Associate 22   Sales Associate 23   Director of Sales 28   Senior
Account Executive 43   Account Executive 46   Account Executive 35





 



 6 

 

 

EXHIBIT B

OUTSTANDING STOCK PURCHASE RIGHTS

 

Type of Security

 

Grant Date

 

Number of
Shares
Exercisable
Immediately
Prior to
Termination

 

Exercise
Price
Per Share

 

Expiration
Date
Immediately
Prior to
Termination

NSO   01/15/2016   80,000   $0.95   01/15/2021(1) NSO   06/03/2019   0(2)   6.53
  01/17/2020(2) Warrant   04/15/2016   800   6.25   04/14/2021

 



____________________

 

(1)Reflects the last day to exercise these options pursuant to the terms
thereof.

 

(2)Provided the Agreement becomes effective as provided in Section 10, then
effective as of the Termination Date, (i) the vesting of these options shall be
accelerated in full such that the options shall become vested and exercisable as
to the 8,691 shares subject thereto and (ii) the expiration date for such
accelerated options shall be extended from 90 days following the Termination
Date through January 17, 2021.

 



 7 

 